REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 10/11/2021 has been entered.  Claims 2, 7, 9, 11, 1, and 15 have been cancelled.  Claims 1, 3-5, 6, 8, 10, 12, 14, and 16 are pending in this Office action.
Allowable Subject Matter
Claims 1, 3-5, 6, 8, 10, 12, 14, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that method and device for detecting a syncword applied to a transmitter, the method comprising: wherein after sending the data frame to be sent inserted with the preset number of syncwords to the receiver, the method further comprises: receiving a handshake signal from the receiver; adjusting, according to a preset rule, a position of at least one syncword of the preset number of syncwords inserted in a next data frame, wherein the preset rule is that positions of the preset number of syncwords in the next data frame exclude a position of at least one syncword of the preset number of syncwords in the data frame to be sent which is not detected by the receiver, and the next data frame is a data frame arranged behind the data frame to be sent and has a smallest distance from the data frame to be sent; and sending the next data frame to the receiver, wherein the position of the at least one syncword of the preset number of syncwords inserted in the next data frame is adjusted as recited in claims 1, 8, and 12; method and device for detecting a syncword applied to a receiver, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
November 23, 2021